Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/817,982 filed on 08/06/2022.  The claims 25-30 are examined below and are pending.

Information Disclosure Statement
The Applicant did not submit an information disclosure. 

Claim Rejections  - 35 USC§  101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 25-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

The claims 25-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 25-30  recites, “ …  5A method of providing a web page owner with an identification of an advertisement of a plurality of advertisements that caused a potential lead to visit … and determining whether the potential lead is a new lead ('first optin') or a re-engaged, existing lead ('re-optin'), the method comprising: implementing …in the plurality of advertisements that directs a potential lead to … hosted by a web page owner, … constructed and arranged to provide, to … , an advertisement identifier, a time stamp, and … of the potential lead; implementing a form in … hosted by the web page owner, the form constructed and arranged to receive … that is input to the form by the potential lead and to provide …. and a form time at which … is entered into the form to …; correlating … with … for the potential lead and identifying a last prior time stamp associated with the last prior visit to the advertisement by the potential lead to identify the advertisement of the plurality of advertisements that caused the potential lead to visit …; and accessing … of the web page owner to identify … at which … was first input into … as a lead; comparing the form time and … in order to: identify the potential lead as a new lead ('first optin') when the form time is before …; and identify the potential lead as a reengaged lead ('re-optin') when the form time is after …; and providing the web page owner with the identification of the advertisement that caused the potential lead to input … into the form and whether the lead is a new lead (first optin) or a re-engaged lead (re-optin)...”.  Claims 25- 30 in view of the claim limitations, are directed to the abstract idea of  “… 55A method of providing a web page owner with an identification of an advertisement of a plurality of advertisements that caused a potential lead to visit … and determining whether the potential lead is a new lead ('first optin') or a re-engaged, existing lead ('re-optin'), the method comprising: implementing …in the plurality of advertisements that directs a potential lead to … hosted by a web page owner, … constructed and arranged to provide, … , an advertisement identifier, a time stamp, and …  the potential lead; implementing a form  … hosted by the web page owner, … to receive …  input to the form by the potential lead and to provide …. a form time at which … is entered into the form to …; correlating … with … the potential lead and identifying a last prior time stamp associated with the last prior visit to the advertisement by the potential lead to identify the advertisement of the plurality of advertisements that caused the potential lead to visit …; and accessing … of the web page owner to identify … at which … was first input into … as a lead; comparing the form time … to: identify the potential lead as a new lead ('first optin') when the form time is before …; and identify the potential lead as a reengaged lead ('re-optin') when the form time is after …; and providing the web page owner with the identification of the advertisement that caused the potential lead to input … into the form and whether the lead is a new lead (first optin) or a re-engaged lead (re-optin) ...”.     

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “… 55A method of providing a web page owner with an identification of an advertisement of a plurality of advertisements that caused a potential lead to visit … and determining whether the potential lead is a new lead ('first optin') or a re-engaged, existing lead ('re-optin'), the method comprising: implementing …in the plurality of advertisements that directs a potential lead to … hosted by a web page owner, … constructed and arranged to provide, … , an advertisement identifier, a time stamp, and …  the potential lead; implementing a form  … hosted by the web page owner, … to receive …  input to the form by the potential lead and to provide …. a form time at which … is entered into the form to …; correlating … with … the potential lead and identifying a last prior time stamp associated with the last prior visit to the advertisement by the potential lead to identify the advertisement of the plurality of advertisements that caused the potential lead to visit …; and accessing … of the web page owner to identify … at which … was first input into … as a lead; comparing the form time … to: identify the potential lead as a new lead ('first optin') when the form time is before …; and identify the potential lead as a reengaged lead ('re-optin') when the form time is after …; and providing the web page owner with the identification of the advertisement that caused the potential lead to input … into the form and whether the lead is a new lead (first optin) or a re-engaged lead (re-optin)…” are directed to commercial or legal interactions (including agreements in the form of contracts legal obligations; advertising, marketing or sales activities or behaviors; business relations) and  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to certain methods of organizing human activity.  The claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “a web page”, a link tracking identifier script”, “a central database”, “an email address”, “a customer relations manager database”, “a CRM timestamp”, “the customer relations manager database” in claim 25; “the email address”, in claim 26; 27; 28;29;  “a computer” in claim 30;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

Furthermore, with respect to the identify resource use preferences for individual resources, “accessing … to identify … input…”, “ providing … the identification of the advertisements” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a CRM, a second database) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

The claims 26-30 are dependent on claim 25, and therefore the claims 26-30 are rejected for similar reasons to claims 25. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [page 3] (describing it will be understood by persons having ordinary skill in the art that a computer, as noted herein, will include at least one of each of a microprocessor, a storage drive or other means to store and retrieve data, random access memory (RAM), an operating system (OS) and read only memory (ROM); additionally the computer, using its operating system in conjunction with software related to the operation of the present invention, will have means to access other computers and/or the Internet and means for a user to enter data and retrieve data, including some visual aid, such as a display monitor; software to run the applications associated with the present invention are extant there-within the computer.)

Furthermore, with respect to the identify resource use preferences for individual resources, “accessing … to identify … input…”, “ providing … the identification of the advertisements”  these elements perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a CRM, a central database) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sollis (US 2014/0,244,345 A1).

Regarding Claim 1- 24, (Cancelled)  
  
Regarding Claim 25, (New) 

A method of providing a web page owner with an identification of an advertisement of a plurality of advertisements that caused a potential lead to visit a web page and determining whether the potential lead is a new lead ('first optin') or a re-engaged, existing lead ('re-optin'), the method comprising: implementing a link tracking identifier script in the plurality of advertisements that directs a potential lead to a web page hosted by a web page owner, the link tracking identifier script constructed and arranged to provide, to a central database, an advertisement identifier, a time stamp, and a link tracking identifier of the potential lead; 

Sollis (US 2014/0,244,345 A1) teaches real-time integration click level detail and online CRM system, auto campaigning, intelligent scripting enabling automatic assignment and reporting of first touch, last touch, and sales selected touch to ensure flexible and accurate opportunity source tagging. , Sollis [028];

Sollis teaches analysis can be performed on the “first” campaign representing the campaign, the “last” campaign, and “multi-touch” analysis., Sollis [036]

Sollis teaches the campaign sequence attribution algorithm uses metadata associated with each campaign ID, along with timestamps indicating exposure dates, to evaluate the allocation of each of the various campaign types., Sollis [056] and Sollis teaches computing device 209 includes a campaign analysis module 201 that receives: campaign data 202 describing various campaigns that have been presented to contacts and leads; account data 203 describing accounts including various individuals associated with such accounts and characterized as leads (potential customers) and contacts (leads that have been converted into customers); records 204 indicating which campaign(s) each contact and lead have been exposed to; and opportunities 205 describing definable events that move the seller closer to closing a deal., Sollis [058], [063] and Sollis teaches campaigns are identified as belonging to one of three categories: [0076] External Campaign IDs: campaigns that tend to drive visitors to the website or point of contact with the company, . [0077] Conversion (or "Internal") Campaigns these are campaigns that are presented once the lead has already entered the website, store, or other domain associated with the seller. [0078] Re-Touch Campaign IDs: campaigns that nurture existing leads or contacts, thus providing opportunities such as up-selling, cross-selling, and the like., Sollis [075] – [078]. 


implementing a form in the web page hosted by the web page owner, the form constructed and arranged to receive an email address that is input to the form by the potential lead and to provide the email address and a form time at which the email address is entered into the form to the central database; 


Sollis discloses CRM database 402 contains records describing leads 301, contacts 302, accounts 300, and opportunities 307. In one embodiment, CRM database 402 is a database associated with known Customer Relationship Management (CRM) software such as Salesforce.com, available from Salesforce.com of San Francisco, Calif. Web analytics database 401 contains records 407 describing website visitation statistics, such as cost, impressions, click-throughs, page views, page visits, and the like., Sollis [083]

Sollis teaches shown in FIG. 4, various campaigns 403 (including paid search, banners, email message, SEO, print ads, cold calls, trade shows, and the like) are converted into leads 301. For online campaigns 403, the conversion process may include driving prospects to website 404, where a form 405 is presented. Form processing script 406 accepts input from the prospect and creates or updates a record 408 describing the lead or contact. Form processing script 406 can also obtain, return, and set a cookie at the prospect's browser so that he or she can be recognized in the future., Sollis [084], [086], [Figure 4, item 403, 404, 405].



correlating the email address with the link tracking identifier for the potential lead and identifying a last prior time stamp associated with the last prior visit to the advertisement by the potential lead to identify the advertisement of the plurality of advertisements that caused the potential lead to visit the web page; 

Sollis teaches applying the campaign sequence attribution algorithm further comprises: using metadata associated with a campaign ID for each of the plurality of marketing campaigns and timestamps indicating exposure dates to evaluate the allocation of the various types of the plurality of marketing campaigns, wherein the campaign sequence attribution algorithm sorts the plurality of marketing campaigns according to exposure date, and the campaign sequence attribution algorithm compares opportunity creation dates to a list of the plurality of campaigns and allocates campaign attribution accordingly.,[Sollis claim 19], [Figure 5C-1, item 522]

and accessing a customer relations manager database of the web page owner to identify a CRM timestamp at which the email address was first input into the customer relations manager database as a lead; 

Sollis discloses sales selected campaign 411 identifies one or more campaigns that have been identified by a user as being significant. First source campaign record 412 identifies the first campaign that was responsible for initiating a lead or account. Re-touch source 413 identifies campaigns that are intended to maintain or nurture contacts 302 and leads 301. Internal (also known as conversion) source campaign record 414 identifies campaigns intended to identify those onsite and offsite campaign promotions that convert the contacts into the database, Sollis [084], [086], [Figure 4 item 301, 302, 401, 402, 403, 404, ], and 


Sollis discloses funnel diagram 502 graphically depicts conversions from impressions, to clicks, to responses, to opportunities, to progressed opportunities, to won opportunities (i.e., closed deals), Sollis[088],

See Sollis [084], [086], [Figure 4 item 301, 302, 401, 402, 403, 404, ], [088],  [claim 19], [Figure 5C-1, item 522]

comparing the form time and the CRM timestamp in order to: identify the potential lead as a new lead ('first optin') when the form time is before the CRM timestamp; 

Sollis discloses a first touch 305 is identified 105 for account 300. First touch 305 identifies the campaign that originated the account. In the example of FIG. 3, first touch 305 is identified as campaign F, which appears first in campaign array 304 and indicates a date of Sep. 9, 2006. This represents the initial contact with account 200  and in the example of FIG. 3, last touch 306A for opportunity 307A (new customer, occurring on Dec. 1, 2006) is identified as campaign A with a date of Nov. 30, 200.,  Sollis [069]-[070], [Figure 3] and Sollis discloses  the campaign sequence attribution algorithm uses metadata associated with each campaign ID, along with timestamps indicating exposure dates, to evaluate the allocation of each of the various campaign types. The algorithm sorts campaigns according to exposure date, compares opportunity creation dates to the list of campaigns, and allocates campaign attribution accordingly., Sollis [073] 



and identify the potential lead as a reengaged lead ('re-optin') when the form time is after the CRM timestamp; 

Sollis teaches In the example of FIG. 3, last touch 306A for opportunity 307A (new customer, occurring on Dec. 1, 2006) is identified as campaign A with a date of Nov. 30, 2006. Last touch 306B for opportunity 307B (cross-sell, occurring on Mar. 5, 2007) is identified as campaign C with a date of Mar. 1, 2007. Last touch 306C for opportunity 307C (up-sell, occurring on Jun. 1, 2007) is identified as campaign E with a date of May 10, 2007., Sollis [070], [Figure 3], [Figure 4]

Sollis teaches conversion campaign, perform first-touch, multi-touch, and last-touch analysis; for external campaigns, the invention also performs sales-selected campaign analysis., Sollis [080]

and providing the web page owner with the identification of the advertisement that caused the potential lead to input the email address into the form and whether the lead is a new lead (first optin) or a re-engaged lead (re-optin).  

Sollis teaches re-touch campaign analysis., Sollis [082]

Sollis teaches Form processing script 406 accepts input from the prospect and creates or updates a record 408 describing the lead or contact. Form processing script 406 can also obtain, return, and set a cookie at the prospect's browser so that he or she can be recognized in the future., Sollis [084], [Figure 4].

Sollis discloses FIG. 5C, there is shown report 520 depicting key performance indicators (KPIs) by campaign tactic and source. Report 520 presents information obtained through the closed-loop marketing analysis described above, wherein multiple touches can be tracked and their effect can be analyzed. Graph 521 shows, for various types of marketing sources, a cost per won opportunity, cost per opportunity, and cost per response. Table 522 shows, for each marketing tactic, a breakdown of specific tactics categorized by source., Sollis [090], [Figure 5C].



Regarding Claim 26, (New) 

The method of claim 25, further comprising: accessing sales revenue data for the lead and cost data for the advertisement that caused the lead to input the email address into the form; 

Sollis discloses FIG. 5C, there is shown report 520 depicting key performance indicators (KPIs) by campaign tactic and source. Report 520 presents information obtained through the closed-loop marketing analysis described above, wherein multiple touches can be tracked and their effect can be analyzed. Graph 521 shows, for various types of marketing sources, a cost per won opportunity, cost per opportunity, and cost per response. Table 522 shows, for each marketing tactic, a breakdown of specific tactics categorized by source., Sollis[090] ,[Figure 5C]

Sollis teaches report 530 depicting ROI by campaign tactic and source. Report 530 presents information obtained through the closed-loop marketing analysis described above, wherein multiple touches can be tracked and their effect can be analyze., Sollis [092], [FIG 5D].

calculating a return on investment for the advertisement that caused the lead to input the email address into the form by comparing the revenue data and the cost data.  

Sollis [090]-[092], [FIG 5C],[FIG 5D].



Regarding Claim 27, (New) 
The method of claim 25, further comprising: accessing sales revenue data for the lead including times at which the lead has made purchases from the web page owner; 

Sollis teaches various campaigns 403 (including paid search, banners, email message, SEO, print ads, cold calls, trade shows, and the like) are converted into leads 301. For online campaigns 403, the conversion process may include driving prospects to website 404, where a form 405 is presented. Form processing script 406 accepts input from the prospect and creates or updates a record 408 describing the lead or contact, Sollis [083]- [084],[Figure 4] and 

Sollis teaches FIG. 5G, there is shown report 560 depicting largest deal sizes by campaign tactic. Report 560 presents information obtained through the closed-loop marketing analysis described above, wherein multiple touches can be tracked and their effect can be analyzed. Report 560 shows, for each tactic, the number of impressions (shown numerically and as a percentage), number of clicks (shown numerically and as a percentage), number of responses (shown numerically and as a percentage), and number of opportunities (shown numerically and as a percentage)., Sollis [095], [Fig 5]

calculating a customer lifetime value for the advertisement that caused the lead to input the email address into the form by comparing the revenue data and the times at which the lead made purchases from the web page owner.  

Sollis teaches module 201 identifies 104 opportunities 307 resulting from the various campaigns. Once an opportunity 307 is recognized as having occurred, for example as an event that indicates the lead 301 has moved closer to closing a deal, a record representing the opportunity 307 is stored, including a date, nature of the opportunity, and other pertinent information, Sollis [067], [068], [Figure 3]


Regarding Claim 28, (New) 
The method of claim 25, further comprising: accessing cost data for the advertisement that caused the lead to input the email address into the form; 

Sollis teaches  a closed-loop, marketing system and method  where the "closed-loop" means that the system measures from the beginning marketing campaign metrics including costs, ad impressions, emails sent, clicks, contacts and leads all the way through to qualified opportunities, closed business, and sales., Sollis [011]

Sollis teaches to track campaign-related events associated with different contacts for the same account and multi-touch analysis is used to determine all of the campaign interactions, associated costs, and touchpoints leading to the creation of the opportunity, closed business and subsequent sales., Sollis [048] -[049]

determining how many leads input the email address into the form; 

Sollis teaches enable online campaign ROI at the impression, page view, and click level, Sollis [015]

calculating customer acquisition costs by comparing the cost data and how many leads input the email address into the form.  

Sollis teaches a closed-loop, marketing system and method., Sollis [014], 

Sollis teaches key metrics related to each stage such as marketing costs, pipeline opportunity creation, sales values, ROI, and the like. … the campaign sequence attribution algorithm uses metadata associated with each campaign ID, along with timestamps indicating exposure dates, to evaluate the allocation of each of the various campaign types. The algorithm sorts campaigns according to exposure date, compares opportunity creation dates to the list of campaigns, and allocates campaign attribution accordingly, … Using the campaign sequence attribution algorithm, marketers can track different sequential aspects of a campaign. For example, a first campaign might drive visitors to a website, Sollis [073]-[074], [Figure 5F, 5G]


Regarding Claim 29, (New) 
The method of claim 25, further comprising: accessing cost data for the advertisement that caused the lead to input the email address into the form; 

Sollis [015], [048]-[049] , [086], [Figure 4]

accessing sales revenue data for leads that input the email address into the form; determining, from the sales revenue data, a number of leads that eventually made purchases from the web page owner; and calculating customer acquisition costs by comparing the number of the leads that eventually made purchases from the web page owner and the cost data.  


Sollis discloses table 522 shows ROI, cost per won opportunity, cost per opportunity, cost per response, and sales per won opportunity. … Referring now to FIG. 5D, there is shown report 530 depicting ROI by campaign tactic and source. Report 530 presents information obtained through the closed-loop marketing analysis described above, wherein multiple touches can be tracked and their effect can be analyzed., Sollis [091]-[092], [Figure 5D], [Figure 4]


Regarding Claim 30, (New) 
The method of claim 25, wherein the method is completed automatically in a computer.

[same as claim 25]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (US 11,080,754 B1) teaches generate the clickstream data … tagging the widgets within the promotion webpage and tracking widgets and generating the widget analytic data based on the aggregated clickstream data … including viewership for different traffic sources. Plaza (2010, Google analytics for measuring website performance) discloses the effectiveness of entries (visit behaviour and length of session) depending on their traffic source.  Singh (US 2010/0,131,339 A1)collecting and storing information about each user; collecting and storing information about each user's domain context; creating and storing a user profile for each user and then transforming this information to a plurality of sales leads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624